Citation Nr: 0116190	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Chapter 30 educational benefits in the amount of $2,742.94.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from 1968 to 1989.

This appeal arose from a February 1996 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), Committee on Waivers and Compromises 
(hereinafter "Committee"), which denied the appellant's 
request for a waiver of the recovery of his Chapter 30 
educational benefits.  This decision was confirmed and 
continued in July 1996.  This case was remanded by the Board 
of Veterans' Appeals (Board) in February 1998 so that a 
Travel Board hearing could be scheduled.  In July 1998, the 
veteran testified at a Travel Board hearing before a member 
of the Board sitting in Phoenix, Arizona.  The case was 
subsequently remanded by the Board for additional development 
in October 1998 and February 2000.


FINDINGS OF FACT

1.  The veteran was awarded Chapter 30 educational benefits 
based upon taking 35 clock hours per week for the terms 
between February 6, 1995 and January 13, 1996.

2.  The veteran's school provided information that the 
veteran had dropped to 20 clock hours per week.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of Chapter 30 
educational benefits in the amount of $2,742.94 would be 
against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
financial status reports.  No additional pertinent evidence 
has been identified by the veteran, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to waiver of recovery of the overpayment of 
Chapter 30 educational benefits in the amount of $2,742.94.  
The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA Chapter 30 
educational benefits, in the amount of $2,742.94.  
Essentially, the overpayment resulted because the veteran 
continued to accept the amount for attending 35 clock hours 
per week when he was only attending 20 clock hours per week.

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case.  He was 
notified that he could appeal the issue of validity of the 
debt but did not do so.  In the absence of a challenge to the 
validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeats the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).

In the present appeal, in a February 1996 decision, the 
Committee did not find that the evidence in this case 
established fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rises to the level of 
fraud, misrepresentation or bad faith on the veteran's part 
such that there is a legal bar to the issue of waiver of 
recovery of the debt.  38 U.S.C.A. § 5302(a); Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Thus, the sole question 
before the Board is whether collection of the indebtedness at 
issue in this appeal would violate the principles of equity 
and good conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§ 1.963(a), 1.965(a).  As set forth below, the Board finds 
that collection of the debt would not be against equity and 
good conscience, as the veteran accepted benefits that he 
knew or reasonably should have known he was not entitled to, 
and the Board finds that waiver of recovery of the debt is 
not warranted.

The facts of this case show that the veteran was originally 
certified to receive Chapter 30 educational benefits on the 
basis of attending for 35 clock hours per week for the terms 
February 6, 1995 and January 13, 1996.  The school furnished 
information which showed that he had dropped to 20 clock 
hours per week.  Additional investigation noted that his 
hours had ranged between 12 and 25 hours per week; the 
average was 20 hours.  An adjustment was then made to his 
award to reflect the actual hours that he had attended school 
between February 6 and July 31, 1995.

In determining whether the veteran was at fault in the 
creation of this overpayment, the evidence, as summarized, 
indicates that the veteran was aware that his award had been 
based upon attending 35 clock hours per week, thus entitling 
him to receive full-time benefits.  He was aware that if he 
was not going to attend school full-time, he was not entitled 
to full-time benefits.  Nevertheless, he continued to accept 
VA educational benefits at the full-time rate, even though he 
knew or reasonably should have known that he may be overpaid.  
Thus, the Board is satisfied that the veteran was made aware 
of his rights regarding receipt of these benefits, and for 
the foregoing reasons finds that the veteran was at fault in 
causing the debt in this case.

The second element for consideration pertains to fault on the 
part of VA.  38 C.F.R. § 1.965(a)(2).  The record indicates 
that the veteran was informed of the factors affecting the 
right to receive Chapter 30 educational benefits.  He was 
also informed of the proposed reduction in his benefits and 
the steps to be taken to minimize the potential overpayment.  
In short, the Board finds that VA was not at fault in causing 
this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4) and whether 
failure to make restitution would result in unjust enrichment 
to the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, 
it is noted that the purpose of educational assistance 
benefits is to assist persons in obtaining an education or 
additional training.  Collection of the overpayment in this 
case would not conflict with the objective underlying the 
benefits.  Repaying this debt would not nullify the purpose 
for which the benefits were intended, especially since the 
veteran was paid for those hours of schooling which he 
actually attended.  Further, if the veteran fails to repay 
this debt, it will result in an unfair gain to him.

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  The veteran has 
not argued that repayment would cause an undue financial 
hardship.  Moreover, a February 1996 Financial Status Report 
indicated that his monthly expenses amounted to $2135.00; his 
monthly income was $2482.00.  Thus, his monthly income 
exceeded his expenses by $350.00.  This report also indicated 
that he was making regular and timely payments on a car and a 
boat.  He submitted another Financial Status Report in May 
1996.  This noted monthly income of $3091.00 and monthly 
expenses of $2590; therefore, his income exceeded his 
expenses by $501 per month.  He then indicated that he had 
monthly entertainment expenses of $150; therefore, he stated 
that his income only exceeded his expenses by $351 per month.  
It is also noted that the veteran has timely and regularly 
paid all his other debts and even took on additional debt 
since the last Financial Status Report, to include a $3200 
television.  Therefore, based upon these reports, it is found 
that requiring the veteran to repay this debt, particularly 
in monthly installments, would not result in undue hardship; 
in other words, it would not deprive him of the basic 
necessities.  

In summary of the above, a review of the elements pertaining 
to the principles of equity and good conscience, as set forth 
by 38 C.F.R. § 1.965(a), convinces the Board that greater 
weight in this case should be accorded to the fault of the 
veteran, in that he continued to accept educational 
assistance benefits based on full-time attendance even though 
he knew or should have known that he was not entitled to 
receive these full benefits.  When all of the relevant 
elements as set forth above are considered, the Board is not 
persuaded that the Government should forgo its right to 
collection of the indebtedness in the instant appeal, in the 
amount of $2,742.94.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
educational assistance benefits, in the amount of $2,742.94, 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

